Citation Nr: 1142009	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  07-03 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a fungal disability of the groin, feet, legs, and ears.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1965 to October 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDING OF FACT

It is at least as likely as not that the Veteran developed a fungal disability during his military service.


CONCLUSION OF LAW

The Veteran has a fungal disability of the groin, feet, legs and ears that is likely the result of disease incurred during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he developed his current skin disability while serving in Vietnam in 1966.  He noted that his condition has been intermittent since that time and has been worse in the summer months.  The Veteran stated that he treated himself with baby powder, noting that it decreased his itching and moisture.
The Veteran's STRs are negative for any reference to a fungal disease of the groin, legs, feet, or ears, and a September 1967 discharge examination reflected a normal clinical evaluation of the skin.  Further, in a September 1967 Report of Medical History, the Veteran stated that he had never had a skin disease. 

In March 1974, (after his discharge from service), the Veteran presented for treatment of a rash, and stated that he thought he got his rash while in Vietnam.  Private reports reflect treatment for recurrences of tinea cruris in March 1983, July 1983, October 1983, May 1984, September 1989, and September 1999.  These treatment records note that the Veteran had break outs in the groin area.  A progress entry dated in February 2006, contained a diagnosis of dermatomycosis, and noted that the Veteran's groin itched and reflected a probable fungal infection of the skin on the legs and groin.  An April 2009 progress note entry also diagnosed the Veteran with occasional dermatomycosis, but noted that he was not currently experiencing any symptoms.

The Veteran was afforded a VA examination in November 2009.  The Veteran described an intermittent skin condition occurring over the past 40 years, and stated that he treated himself with baby powder and cornstarch.  The VA examiner was asked to opine whether the Veteran had a skin disability of the groin, feet, legs, and/or ears that could be attributed to his period of military service.  However, the 2009 VA examiner stated that the Veteran had no active rash or residuals at the time of the examination, and opined that he could not resolve the issue of whether his skin condition was attributable to military service without resorting to mere speculation because the Veteran did not currently have a skin disability. 

In March 2010, the Board remanded the Veteran's claim to obtain another examination and nexus opinion during an active phase of his skin condition.  At a May 2010 VA examination, the VA examiner, L.S., N.P., diagnosed the Veteran with dermatitis, and opined that his dermatitis was less likely as not related to or caused by his military service.  The VA examiner reasoned that the Veteran's exacerbation of a rash was in humid weather conditions that coincided with increased moisture and perspiration, which promoted the medium for fungal growth.  She noted that fungi thrive in warm, dark and moist environments, and stated that the Veteran's periods of exacerbation are related to environmental causes due to warm weather.  

In a June 2011 VA medical opinion, L.S., N.P., the same nurse practitioner who provided the May 2010 opinion, opined that the Veteran's fungal disorder was at least as likely as not related to his service.  She explained that the Veteran had a documented fungal disorder in service, and continued to have exacerbations of his fungal disorder, including on his toes, two times per year, and his ears four times per year.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

In this case, as will be explained below, after considering all the evidence, the Board finds that the evidence of record is likely in relative equipoise as to whether the Veteran suffered from a fungal condition of the groin, feet, legs and ears while on active duty.  Therefore, providing the Veteran with the benefit of the doubt, the Board finds that the Veteran is entitled to service connection for a fungal disability of the groin, feet, legs, and ears.

Most recently, the Veteran has been diagnosed with dermatitis, and in the past he has been diagnosed with dermatomycosis (a skin disease caused by a fungus), and tinea cruris (a specific type of skin disease caused by fungus).  The Veteran alleges that he started experiencing itching in his groin and leg area during his time in Vietnam, and reported that he has continued to experience this symptom on and off since that time.  The Veteran is competent to describe itching in his groin area and a skin rash during service and since that time.  This is so because a skin rash is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002);  Layno v. Brown, 6 Vet. App. 465, 469  (1994).  Further, although the service treatment records do not document complaints related to a skin rash/fungal condition, such as itching in the groin area, the absence of contemporaneous treatment records is not dispositive.  See Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006).  In fact, the record documents treatment for skin problems beginning in March 1974, approximately seven years after discharge.  At that time, the Veteran presented for treatment of a skin rash and stated that his rash began while in Vietnam.  Private medical records reflect treatment for recurrences of tinea cruris in March 1983, July 1983, October 1983, May 1984, September 1989, and September 1999.  In sum, although in-service treatment for a fungal disease is not documented, the Veteran has consistently stated that his currently diagnosed fungal condition began while on active duty in Vietnam, and has continued since that time.  The Board finds the Veteran's statement of continued symptoms since service to be credible.

Additionally, the medical opinions obtained from L.S., N.P., dated in May 2010 and June 2011 tend to support the Veteran's contention that his fungal condition began while on active duty in the Republic of Vietnam.  At the May 2010 VA examination, L.S., N.P., diagnosed the Veteran with dermatitis, and although she opined that his dermatitis was less likely as not related to his military service, the rationale for her statement suggested that there was possibly a connection between the Veteran's currently diagnosed skin condition and the environmental conditions to which the Veteran was exposed in service.  Specifically, L.S.'s only rationale as to why she believed the Veteran's fungal disability was less likely as not related to his time spent on active duty was that the Veteran's rash was exacerbated in humid weather conditions that included increased moisture and perspiration, which promoted the medium for fungal growth.  She noted that fungi thrive in warm, dark and moist environments, and stated that the Veteran's periods of exacerbation were related to environmental causes due to warm weather.  Significantly, the very nature of the Veteran's claim is that the tropical conditions in Vietnam, i.e., a warm, moist climate, led to the onset of his recurring fungal disability.  Therefore, L.S.'s explanation regarding fungal growth is consistent with the Veteran's contention as to the inception of his skin problem.

Further, in a June 2011 VA medical opinion, L.S., the same nurse practitioner who provided the May 2010 opinion, changed her opinion and found a positive association between the Veteran's current skin disability and his military service, opining that his skin disability was at least as likely as not related to his service.  She explained that the Veteran had a documented fungal disorder in service, and continued to have exacerbations of his fungal disorder on and off, including on his toes, two times per year, and his ears four times per year.  Here, although she based her opinion on the inaccurate factual premise that the Veteran had a documented fungal disorder while in service, as noted above, the Veteran has consistently stated that he first noticed his fungal disability while in Vietnam, and the Board has found his statements in this regard to be credible.

In sum, despite a May 2010 opinion by L.S. concluding that the Veteran's current fungal disability was less likely than not related to service, on further evaluation, her rationale supports the opposite conclusion-that it is at least as likely as not that the Veteran's fungal disability began while he was on active duty in Vietnam.  

Despite attempts to obtain an adequate medical opinion based on a clear rationale and an accurate factual premise, to date, the May 2010 and June 2011 opinions by L.S. are the only opinions of record.  At this point, the Board finds that an additional remand to obtain further clarification on her medical opinion would prove futile.

In conclusion, the record shows evidence of a currently diagnosed fungal disability and reflects a competent and credible statement from the Veteran noting that his fungal disability began while he was on active duty and has continued since that time.  In addition, the only negative medical nexus opinion of record includes a rationale that curiously tends to support the Veteran's contention that his fungal disability began while he was serving on active duty in Vietnam.

The Board finds that the evidence is at least in relative equipoise, and as such, the Veteran is entitled to the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after providing the Veteran with the benefit of the doubt, the Board finds that service connection for a fungal disability of the groin, feet, legs and ears is warranted.


ORDER

Service connection for a fungal disability of the groin, feet, legs, and ears is granted.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


